 Case 1:21-cv-01265-RGA Document 32 Filed 09/03/21 Page 1 of 3 PageID #: 131


                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

                                                  §
Liberty Shipholding, Inc.,                        §
                                                  §
      Plaintiff,                                  § CIVIL ACTION 1:21-cv-01265-UNA
                                                  §
v.                                                § IN ADMIRALTY, Rule 9(h)
                                                  §
Western Bulk Carriers AS,                         §
                                                  §
       Defendant,                                 §
                                                  §
and                                               §
                                                  §
CEMEX Construction Materials Atlantic, LLC        §
                                                  §
CEMEX Construction Materials Florida, LLC         §
                                                  §
CEMEX Construction Materials Houston, LLC         §
                                                  §
CEMEX Construction Materials Pacific, LLC         §
                                                  §
CEMEX Construction Materials South, LLC           §
                                                  §
CEMEX Corp..                                      §
                                                  §
CEMEX Southeast LLC                               §
                                                  §
Nitron Group LLC                                  §
                                                  §
Livingston International, Inc.                    §
                                                  §
CSC Sugar, LLC,                                   §
                                                  §
       Garnishees.                                §

                     ORDER GRANTING PLAINTIFF’S MOTION FOR
                          ORDER AUTHORIZING ISSUANCE
                       OF WRIT OF MARITIME GARNISHMENT

       Upon consideration of the Verified Complaint filed by Plaintiff and the Court having

found that the conditions required by Supplemental Rule for Certain Admiralty and Maritime

Claims B exist, NOW, upon Plaintiff’s motion, it is hereby,
 Case 1:21-cv-01265-RGA Document 32 Filed 09/03/21 Page 2 of 3 PageID #: 132


        ORDERED, that the Clerk of this Court is authorized to issue pursuant to Supplemental

Rule B, as detailed in the Verified Complaint, Process of Maritime Attachment and Garnishment

for all assets, cash, funds, credits, wire transfers, accounts, letters of credit, electronic fund

transfers, freights, sub-freights, charter hire, sub-charter hire, or any other tangible and/or

intangible assets belonging to, due, claimed by, being held for or on behalf of, or being

transferred for the benefit of Defendant Western Bulk Carriers AS, including, but not limited to

any such assets as may be in the possession, custody or control of, or being transferred through

any garnishee within this District, and said Order being equally applicable with respect to the

issuance and service of additional writs of maritime attachment and garnishment upon any

garnishees in this District not named herein, pursuant to Rule B of the Supplemental Rules for

Certain Admiralty and Maritime Claims of the Federal Rules of Civil Procedure; and it is further,

        ORDERED, that any person claiming an interest in the property attached or garnished

pursuant to said Order shall, upon application to the Court, be entitled to a prompt hearing at

which the Plaintiff shall be required to show why the garnishment or attachment should not be

vacated or other relief granted; and it is further,

        ORDERED, that supplemental or further writs of maritime attachment and garnishment

may be issued by the Clerk upon application without further Order of the Court; and it is further,

        ORDERED, that following initial service of a writ of maritime attachment and

garnishment on any Garnishee, supplemental service of maritime attachment and garnishment

writs on that Garnishee and related papers may be made by way of facsimile transmission or

email to each such Garnishee and, it is further,

        ORDERED, that service on any Garnishee as described above is deemed continuous

throughout the day from the time of such service through the opening of the Garnishee’s

business the next business day; and, it is further,



                                                   -2-
 Case 1:21-cv-01265-RGA Document 32 Filed 09/03/21 Page 3 of 3 PageID #: 133


       ORDERED, that pursuant to Federal Rule of Civil Procedure 5(b)(2)(D), each Garnishee

may consent, in writing, to accept service by any other means; and it is further,

       ORDERED, that a copy of this Order be served with each said writ of maritime

attachment and garnishment; and, it is further,

       ORDERED that to afford an opportunity for an expeditious hearing of any objections

which might be raised by Defendants, or any Garnishee, a hearing may be set by calling the case

manager of the undersigned.

       ,7,662ORDERED this UGday of September 2021.



                                              ___
                                                ___
                                                  ____________________________
                                                                            ____
                                                                               _ _____
                                               _________________________________    _ ______
                                               7K
                                                KH
                                                  H +RQRRUDEOH0DU\HOOHQ1RUHLND
                                               7KH+RQRUDEOH0DU\HOOHQ1RUHLND
                                               8QLWHGG 6WDWHV 'LVWULFW -XGJH
                                               8QLWHG6WDWHV'LVWULFW-XGJH




                                                  -3-
